Citation Nr: 0418721	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-06 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right thumb 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
January 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2000 and September 2001 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied service 
connection for a left knee disability and for bilateral 
hearing loss; and denied an application to reopen a claim for 
service connection for a right thumb disability.  

The Board notes that the veteran was scheduled for a central 
office hearing in April 2004.  However, he failed to appear 
for the hearing.  In June 2004, the veteran's representative 
stated that the veteran's failure to attend was due to his 
physical disabilities but he did not request the RO to 
reschedule the hearing; rather, the representative requested 
that all personal hearings be canceled, and noted that there 
is no other evidence or argument to present.  He requested 
that the Board proceed with its appellate decision.  

The issue of service connection for a right thumb disability 
is addressed in the REMAND portion of the decision below.  
The appeal of that issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims, 
obtained all relevant evidence designated by the veteran, and 
provided a VA examination in order to assist in 
substantiating the claims.  

2.  There is no medical evidence of a left knee injury or 
disability during service or for decades thereafter; the 
report of the veteran's service separation examination 
includes normal findings of the veteran's lower extremities 
and musculoskeletal system; there is no medical evidence of a 
link between a current left knee disability and any incident 
of service; and the medical evidence does not show that the 
veteran's left knee disability was caused or aggravated by 
his service connected right knee disability.

3.  The medical evidence shows no hearing loss disability 
during service or within one year of active duty; the 
veteran's service medical records, to include the report of 
his separation examination, show numerous audiological 
examinations at which the veteran's hearing was well within 
normal limits, and there is no post-service diagnosis of 
hearing loss.

4.  The veteran did not submit a notice of disagreement 
within one year of notification of a November 1976 RO rating 
decision denying service connection for a right thumb 
disability.  

5.  Since the November 1976 unappealed RO denial of the claim 
for service connection for a right thumb disability, the 
evidence received consists of medical reports reflecting 
treatment for a right thumb injury in July 1976, and a July 
1976 X-ray report, which revealed a deformity of the distal 
metacarpal of the right thumb probably secondary to previous 
fracture.         


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West  2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).

3.  The November 1976 RO decision that denied a claim for 
service connection for a right thumb disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2003).

4.  Evidence submitted since the November 1976 RO decision 
denying service connection for a right thumb disability, 
which was the last final denial with respect to this issue, 
is new and material; accordingly, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the July 2000, December 2000, and September 
2001 rating decisions; the April 2002 Statement of the Case; 
the August 2003 Supplemental Statement of the Case; and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claims for service connection for a left knee disability 
and for bilateral hearing loss and complied with VA's 
notification requirements.  The Statements of the Case set 
forth the laws and regulations applicable to the veteran's 
claims.  Further, letters from the RO to the veteran dated 
August 2001, July 2003, and January 2004 informed him of the 
types of evidence that would substantiate his claims; that he 
could obtain and submit private evidence in support of his 
claims; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), the U.S. 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, the initial unfavorable 
decision was issued in July 2000, months before the enactment 
of VCAA.  Obviously, VA could not have informed the veteran 
of law that did not yet exist.  Upon the enactment of the 
VCAA, the RO provided the veteran with VCAA notice regarding 
his bilateral hearing loss claim in July 2001, and 
readjudicated the claim on its own motion in September 2001.  
The RO also readjudicated the veteran's left knee disability 
claim in December 2000.  VCAA notice regarding the veteran's 
left knee disability claim was provided in July 2003.  The 
Board notes that, in Pelegrini II, the Court made it clear 
that where, as in this case, notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.
 
In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached" (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").   

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  In any event, when, as 
in this case,  notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  Peligrini II, supra.

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claim.  In the VCAA letters noted above, the RO 
asked the veteran to inform the RO about any additional 
information or evidence that he wanted the RO to obtain.  In 
a January 2004 letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by August 2001, July 2003, and January 2004 letters 
and asked him to identify all medical providers who treated 
him for a left knee disability and for bilateral hearing 
loss.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that the veteran underwent a VA examination 
in August 2003 for evaluation of his left knee disability and 
a medical opinion addressing the secondary service connection 
aspect of his claim was obtained at that time.  Regarding the 
veteran's alleged hearing loss, the Board notes that the 
veteran's hearing was exceptionally good upon separation from 
service in 1967.  There is no indication of any hearing 
impairment until the veteran filed this claim in April 2000, 
approximately 33 years after service.  The Board finds that 
given the number of years between the veteran's service and 
the first indication of any hearing impairment, and the 
absence of any findings suggestive of hearing loss during or 
more proximate to service, there is no duty to seek a medical 
nexus opinion at this late stage; there is nothing in the 
service medical records for a clinician to link current 
hearing loss to.  As there is no indication of a left knee 
disability during service or for many years thereafter, a 
similar analysis applies to claim for service connection for 
a left knee disability on a direct incurrence basis.  As 
such, the Board finds that a medical examination or opinion 
is not necessary to properly adjudicate either claim.  Id.; 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.
The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Background  

The veteran served on active duty from February 1962 to 
January 1967.  He is currently seeking service connection for 
bilateral hearing loss and a left knee disability; and he is 
seeking to have his service connection claim for a right 
thumb disability (originally denied in November 1976) 
reopened. 

The Board notes that the service medical records show no 
symptoms, complaints, diagnoses, or treatment for a left knee 
disability or bilateral hearing loss.  The veteran was 
thoroughly examined in January 1962 (upon enlistment), 
January 1964, April 1965, July 1966, and January 1967.  At 
each examination, the clinical evaluation of the veteran's 
ears, musculoskeletal system, and lower extremities revealed 
normal findings (except for a non-service related gunshot 
wound to the veteran's foot when he was 13 years old).  The 
veteran filled out a report of medical history in conjunction 
with the January 1962, January 1964, July 1966, and January 
1967 examinations.  In each report, the veteran indicated 
that he never had a "trick" or locked knee; a bone, joint 
or other deformity; or any ear trouble.  The final report of 
medical history contained an extra question regarding hearing 
loss.  The veteran indicated by checked box that he had never 
had any hearing loss.  

At induction, right ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, and 4000 hertz were measured at 5, 0, -5, 
and 5 decibels, respectively.  Left ear pure thresholds at 
500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were 
measured at -5, 5, 5, 5 decibels, respectively.  

Subsequent in service audiometric examinations revealed the 
following:

			Right					Left
			500, 1k, 2k, 4k hertz			500, 1k, 
2k, 4k hertz
January 1964		0,      0, -10, -5			  -5,  -5, 
-5,    0
April 1965		0,     -5,  -5,   5			  -5,  -5,  0,   
-5
July 1966		10,  10,  10,  20			  15, 10, 10,   
5
January 1967		-5,   -5,    0,   5			    0,   0,   
0,  15

The veteran filed a claim for service connection for injuries 
to his right thumb and right knee in September 1976.  In a 
November 1976 rating decision, the RO granted service 
connection for the right knee but denied service connection 
for the right thumb, citing that there was no evidence to 
support the claim in the service medical records.  The 
veteran failed to file a notice of disagreement within one 
year of receipt of the notice of denial.  Thus the decision 
became final.  

In April 2000, the veteran filed an increased rating claim 
for his right knee, and added service connection claims for 
bilateral hearing loss, a left knee disability, and a right 
thumb disability.  The RO sent the veteran a letter 
requesting that he submit new and material evidence in order 
to have his claim for a right thumb injury reopened.  The 
veteran did not respond to the letter.

In July 2000, the RO issued a rating decision denying service 
connection for bilateral hearing loss and for a left knee 
disability.  The claims were deemed to be not well grounded 
due to a lack of any evidence of such injuries in the service 
medical records.  The RO denied the veteran's application to 
reopen his right thumb claim on the basis that it had not 
received any new and material evidence.  

The veteran filed a notice of disagreement with regards to 
his left knee and right thumb disabilities in October 2000.  
He also sent VA Outpatient Medical records that show that he 
sought treatment for a right thumb injury in July 1976.  The 
July 1976 report states that the veteran had an enlarged 
joint at the right thumb but no difficulty in movement.  X-
rays of the right thumb showed a deformity of the distal 
metacarpal probably secondary to previous fracture.  They 
also showed mild osteoarthritic changes involving the 
metacarpal phalangeal joint of the right thumb.   

The medical records also showed that the veteran sought 
treatment for a left knee injury in April 2000.  He reported 
that the left knee had been in pain since service, and that 
it has gotten progressively worse.  He also reported 
stiffness in the left knee and loss of range of motion.  The 
clinician assessed probable degenerative joint disease.  X-
rays of the left knee confirmed early degenerative joint 
disease.  Specifically, there was narrowing of the joint 
space as roughening of the articular surface, squaring of the 
patella and some prominence of the intercondylar spines.

The RO readjudicated the claims and issued a rating decision 
in December 2000, in which it once again denied the service 
connection claim for a left knee disability on the basis that 
the evidence did not show a chronic disability since service.  
The decision also once again denied the veteran's application 
to reopen his service connection claim for a right thumb 
disability on the basis that the evidence that the veteran 
submitted was new, but was not directly relevant to the 
issue.  Thus, it was not "new and material".  

The RO sent the veteran VCAA notice regarding his hearing 
loss claim in July 2001.  However, the veteran did not 
respond to the notice, and the RO readjudicated (and once 
again denied) the claim in September 2001.  

The veteran filed a notice of disagreement regarding the left 
knee, right thumb, and hearing loss disabilities in January 
2002.  The RO issued a Statement of the Case in April 2002 
and the veteran filed a substantive appeal (VA Form 9) in May 
2002.  In his substantive appeal, the veteran stated that he 
injured his left knee at the same time as his right knee 
(which was injured in an October 1965 motor vehicle 
accident).  After the doctors operated on his right knee, 
they told him that his left knee would "go bad" because of 
the injury.  The RO scheduled a VA examination of both of the 
veteran's knees to determine if any left knee disability that 
the veteran had was more likely than not secondarily related 
to his service connected right knee injury.  The veteran 
reported to the clinician that his left knee became 
symptomatic approximately 5 or 6 years ago, and that the pain 
is 3/10 in severity.  The clinician diagnosed degenerative 
joint disease of the left knee, with minimal change and 
minimal disability and with slight progression.  The 
clinician also opined "it seems less likely than not that 
the left knee problem is a secondary expression of the right 
knee problem."  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2003). Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and sensorineural 
hearing loss or arthritis becomes manifest to a degree of l0 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

SERVICE CONNECTION 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Left knee
The Board has considered the veteran's testimony that he 
injured his left knee in an accident while on active duty.  
However, the service medical records show no complaints, 
symptoms, diagnoses, or treatment for any left knee injury or 
disability.  VA examination reports dated July 1966 and 
January 1967 reveal that the veteran's lower extremities and 
musculoskeletal system were normal upon clinical evaluations.  
Furthermore, the veteran indicated by checked box at both 
July 1966 and January 1967 examinations, that he never had a 
"trick" or locked knee, nor did he have any bone, joint, or 
other deformity.   

There is no post-service medical evidence of any left knee 
disability until April 2000, at which time the veteran was 
diagnosed as having early degenerative joint disease 
[emphasis added].  The Board notes that these findings were 
diagnosed approximately 33 years after service.  The veteran 
showed no sign of any left knee disability when examined 
during service, nor is there any indication of such for 
decades thereafter.  

The Board has also considered the question of whether the 
veteran's left knee disability is secondary to his service 
connected right knee disability.  38 C.F.R. § 3.310(a); 
Allen, supra.  Following the VA examination in August 2003, 
the clinician explicitly opined that it is less likely than 
not that the veteran's current left knee disability is 
secondarily related to his right knee disability.  The Board 
finds that the medical evidence shows that the veteran's left 
knee disability began many years after service, is not linked 
to any incident of active duty, and was not caused or 
aggravated by his service connected right knee disability.  

As the preponderance of the evidence is against the claim for 
service connection for a left knee disability, the benefit of 
the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Bilateral hearing loss
The service medical records show no complaints of hearing 
loss or objective findings of a hearing loss disability, as 
defined by the applicable VA regulation, 38 C.F.R. § 3.385.  
The separation examinations of July 1966 and January 1967 are 
negative for any pertinent complaints or objective findings; 
clinical examination of the ears at that time was normal and 
every audiometric evaluation performed during service (to 
include the separation examination) showed that the veteran's 
hearing was well within normal limits.  Furthermore, the 
veteran indicated by checked box in conjunction with each 
examination, that he has not experienced any ear trouble.  He 
further indicated by checked box in January 1967, that he 
never experienced any hearing loss.  There is no post-service 
medical evidence of hearing loss.  Thus, service connection 
for sensorineural hearing loss on a presumptive basis is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In sum, there is affirmative evidence in the form of the 
veteran's contemporaneously provided histories that he did 
not have any ear trouble or hearing loss; the medical 
evidence of record does not indicate or suggest any ear 
problems or hearing loss; and there is no medical evidence to 
show or suggest that the veteran's claimed current hearing 
loss is related to any incident of service.  Accordingly, 
service connection for hearing loss is not warranted.  38 
C.F.R. § 3.303.  

As the preponderance of the evidence is against the claim for 
service connection for hearing loss, the benefit of the doubt 
doctrine is not for application in the instant case.  
Gilbert, supra; Ortiz, supra.



NEW AND MATERIAL EVIDENCE

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.
 
In the case at hand, the appellant failed to file a notice of 
disagreement within one year of a November 1976 RO rating 
decision denying service connection for a right thumb 
disability.  Thus, the decision became final.
 
Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2003).  The appellant's 
application to reopen her claim was filed before August 29, 
2001 (it was received in February 2000); consequently, the 
previous version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2001) provides as follows:   
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the claim.   
	
New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.
 
The November 1976 RO rating decision denied service 
connection for a right thumb disability on the basis that 
there was no evidence in the service medical records of the 
claimed disability.  Since that time, the RO has received 
records that show that the veteran sought treatment for a 
right thumb disability in July 1976.  Furthermore, the x-ray 
clinician assessed a "deformity of the distal metacarpal of 
the right thumb probably secondary to previous fracture" 
[emphasis added].  The latter X-ray evidence, while dated 
more than 9 years after service, indicates old trauma, which 
is consistent with the veteran's history of an in-service 
right thumb injury.  The Board finds that this information is 
new and material evidence.  The additional evidence in 
question was not previously submitted to agency 
decisionmakers and it is so significant that it must be 
considered in order to fairly decide the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
purpose behind the VA definition is not to require the 
claimant to demonstrate that the new evidence would probably 
change the outcome of the claim; rather it emphasizes the 
importance of a complete record for evaluation of the 
claimant's claim.  Id.  Accordingly, the claim for service 
connection for a right thumb disability is reopened.



ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.  

New and material evidence has been received to reopen a claim 
for service connection for residuals of a right thumb injury; 
the appeal is granted to this extent only.


REMAND

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted.  
In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this instance the 
veteran's claim must be remanded to the RO for de novo review 
of his claim for service connection for a right thumb 
disability.  

Further, now that the veteran's claim for service connection 
for residuals of a right thumb injury has been reopened, the 
VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Following this and any other 
indicated development, the RO must adjudicate the veteran's 
claim for service connection for residuals of a right thumb 
injury on a de novo basis.



In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The veteran should 
further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for a right thumb disability.  
After securing the necessary releases, 
all such records that are not already in 
the claims folder should be obtained.  

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  The RO should then adjudicate the 
issue of service connection for a right 
thumb disability on a de novo basis.  If 
any of the benefits requested on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the August 2003 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



